Citation Nr: 0106705	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-06 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
venous insufficiency of the left lower extremity.

2.  Entitlement to an evaluation in excess of 30 percent for 
filariasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1940 to 
November 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which determined that a 20 percent 
evaluation was warranted for venous insufficiency of the left 
lower extremity and continued a 30 percent evaluation for 
filariasis.

The issue of entitlement to an evaluation in excess of 30 
percent for filariasis will be addressed in the REMAND 
portion of this decision.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's venous insufficiency of the left lower 
extremity is manifested by subjective complaints of constant 
pain with objective findings of persistent edema, tenderness, 
hyperpigmentation, and eczema.  



CONCLUSION OF LAW

The criteria for a 40 percent evaluation for venous 
insufficiency of the left lower extremity have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.104, Diagnostic Codes 7120, 7121 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a January 1946 rating decision, the RO granted entitlement 
to service connection for filariasis, evaluated as 10 percent 
disabling.  In an August 1948 rating decision, the RO 
determined that a 30 percent evaluation was warranted for the 
veteran's service-connected filariasis.  The RO reduced the 
assigned evaluation for filariasis to noncompensable in an 
August 1951 rating decision.  

In a January 1984 rating decision, the RO determined that a 
30 percent evaluation was warranted for the veteran's 
service-connected filariasis.  In an October 1996 rating 
decision, the RO granted entitlement to service connection 
for venous stasis of the left extremity as secondary to the 
service-connected filariasis, evaluated as 
10 percent disabling.  The RO continued a 30 percent 
evaluation for filariasis.  The veteran was notified of that 
determination and did not file a notice of disagreement.  

VA outpatient treatment records dated from 1995 to 1998 
reflect complaints of left extremity pain.  A left extremity 
echogram dated in March 1995 revealed findings consistent 
with recent and chronic deep venous thrombosis involving the 
deep venous system of the left leg.  A December 1997 
ultrasound and doppler of the left lower extremity revealed 
nonocclusive thrombus of the left superficial femoral 
popliteal and tibial veins.  A December 1997 vascular study 
reflects an impression of an abnormal peripheral vascular 
study suggesting disease within the left thigh.  Segmental 
pressure demonstrated pressure drop in the left thigh.  A 
December 1997 discharge summary noted generalized edema 
involving the left lower extremity.  Complaints of severe 
left thigh pain were also noted.  In January 1998, the 
veteran complained of constant left thigh pain.  An echogram 
of the left extremity revealed progression of presumed 
thrombus since December 1997, more echogenic material in both 
the popliteal and superficial femoral vein with filling 
defects, presumably thrombus extending to the femoral 
confluence.  Color exam showed almost no vein flow in the 
popliteal confluence region and the superficial femoral vein.  

Private treatment records dated in 1998 reflect the veteran 
was hospitalized with deep venous thrombosis.  A venogram of 
the left leg showed no clot from the left popliteal artery up 
to the level of the atrium.  The veteran was treated with 
heparin and leg elevation.  It was noted that his leg was 
more comfortable.  He was discharged with prescriptions for 
Coumadin and continued leg elevation.  A private physician 
statement dated in January 1998 reflects that the veteran 
complained of marked pain in the left calf and thigh.  The 
veteran reported he was not able to wear his support hose 
because of the discomfort.  The physician noted that the left 
leg was more swollen than the right.  There was ankle edema 
in both legs, but the left ankle was more severe.  There was 
exquisite tenderness in the calf just with some light 
pressure on the skin.  There was also some in the thigh.  The 
physician also noted the veteran had fairly significant 
lymphedema which might relate to his previous filariasis.  
The physician opined that he doubted the veteran had any 
active disease.  

In July 1998, the veteran requested an increased evaluation 
of his service-connected disabilities.  

Upon VA examination dated in September 1998, the veteran 
complained of worsening enlargement of the entire left lower 
extremity with increased pain, especially from the dorsum of 
the knee extending to the inguinal area on the left side.  It 
was noted that there had been a swollen lymph gland on the 
right inguinal area for three to four months.  The veteran 
reported heaviness to the left lower extremity with episodes 
of very sharp stabbing pain which persisted for three to four 
minutes.  Discoloration of the skin of the left lower 
extremity was noted as having been more pronounced during the 
past year.  Upon physical examination, the skin of the lower 
extremities and feet was noted as warm.  There was tenderness 
to firm palpation at the calf and posterior thigh.  Homans 
sign was noted as negative.  There was no evidence of 
superficial phlebitis.  Both lower extremities exhibited a 
dusky, slightly hyperpigmented appearance to the skin from 
the mid-tibial areas to the feet.  The examiner noted 
occasional small patches of eczema.  There was a 2 x 1 
centimeter scabbed erythematous lesion noted at the left 
posterior calf which had been persisting for a couple of 
months.  Circumference of the left calf and thigh was noted 
as larger than the right.  Varicosities were noted to the 
left lower extremity.  Doppler ultrasound of bilateral lower 
extremities dated in September 1998 was noted as revealing 
left lower extremity deep vein thrombosis with no significant 
change.  Diagnoses of filariasis, varicose veins of the left 
lower extremity, right inguinal hernia, venous insufficiency 
of the left lower extremity, and deep vein thrombosis of the 
left lower extremity were noted.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (2000).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2000) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

The veteran's venous insufficiency of the left lower 
extremity is currently evaluated as 20 percent disabling 
pursuant to 38 C.F.R. § 4.104, Diagnostic Codes 7120, 7121, 
which provide that a 20 percent evaluation is warranted for 
persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent evaluation is warranted for persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  Persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration warrants a 60 percent evaluation.  A 100 percent 
evaluation is warranted for massive board-like edema with 
constant pain at rest.  

In his December 1999 substantive appeal, the veteran asserted 
that a 40 percent evaluation was warranted for his venous 
insufficiency of the left lower extremity.  Applicable 
regulations provide that when there is a question as to which 
of two evaluations should be applied to a disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

Following a comprehensive review of the record, the Board 
concludes that the evidence demonstrates subjective 
complaints of constant pain with objective findings 
demonstrating continued edema from 1997, tenderness in the 
left lower extremity, a dusky and slightly hyperpigmented 
appearance to the skin, and occasional small patches of 
eczema.  Additionally, in September 1998, a scabbed 
erythematous lesion was noted at the left posterior calf.  It 
was noted as having been persisting for a couple of months.  
The Board concludes that this evidence more nearly 
approximates to a 40 percent evaluation in that it 
demonstrates persistent findings of edema, hyperpigmentation, 
and eczema with intermittent ulceration.  

In the absence of competent medical evidence of massive 
board-like edema, an evaluation in excess of 40 percent is 
not warranted.  The Board notes that the percentage ratings 
under the Schedule are representative of the average 
impairment in earning capacity resulting from diseases and 
injuries.  38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  In the 
present case, there is no evidence the veteran's venous 
insufficiency of the left lower extremity results in marked 
interference with employment or frequent periods of 
hospitalization.  Accordingly, consideration of 38 C.F.R. 
§ 3.321(b)(1) is not warranted in the absence of an 
exceptional or unusual disability picture.  



ORDER

A 40 percent evaluation is granted for venous insufficiency 
of the left lower extremity, pursuant to the controlling 
regulations governing the payment of monetary benefits.  



REMAND

In regard to the issue of entitlement to an evaluation in 
excess of 30 percent for filariasis, the record reflects that 
the veteran was last afforded a VA examination in September 
1998.  In that examination report, a diagnosis of filariasis 
was noted, as well as a tender mass probably representing an 
inguinal lymph node.  However, the examiner did not 
specifically address the subjective complaints and objective 
findings relevant to this service-connected disability.  
Additionally, in May 2000, the veteran's representative 
requested that the veteran be scheduled for a current VA 
examination.  

The Board agrees with the veteran's representative that 
additional development of the record is needed in order to 
enable the Board to render a final determination as to this 
issue. Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Accordingly, the case is 

REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers from whom he has 
received treatment since December 1998.  
The RO should also request the dates of 
treatment at the VA Medical Center in 
Spokane.  After securing the necessary 
permission from the veteran, copies of 
any available records that are not 
already of record should be obtained and 
associated with the claims folder.

2.  The veteran should be afforded a VA 
specialist examination to determine the 
current nature and severity of his 
service-connected filariasis.  The claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report.  All pertinent 
symptomatology and findings must be 
reported in detail.  All necessary tests 
and studies should be performed and 
reviewed by the examiner prior to 
completion of the examination report.  
The examiner should specifically comment 
upon the presence or absence of active 
disease.  If no active disease is found, 
all residuals and the extent of their 
severity should be noted in detail.  

3.  Following completion of the above, 
the RO should review the claims folder to 
ensure that the requested development has 
been completed.  In particular, the RO 
should review the requested examination 
report to ensure that it is responsive to 
and in complete compliance with the 
directives of this REMAND.  If not, the 
RO should implement corrective action.

4.  The RO should then readjudicate the 
issue of entitlement to an evaluation in 
excess of 30 percent for filariasis.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The Board notes the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 



